Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 29 is rejected under 112(b) as being indefinite because it depends on cancelled claim 28.   The scope of the claim is unclear since claim 28 has been cancelled.
The scope of claim 29 is also unclear and indefinite due to the language “(Original) The method of claim 29 further comprising determining a difference in length between an entire length of the delivery sleeve and an entire length of the catheter; and selecting the catheter extender such that a length of the catheter extender is approximately equal to the difference in length so that in response to the proximal end of the delivery sleeve being connected to the proximal extender end, the delivery sleeve and the catheter are generally coextensive to the catheter distal end.”, which combines additional limitations after the end of period of claim 29. 


Claim Objections
Claims  objected to because of the following informalities:  "therapy device" .  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 44 in Figure 1, 41 in Figure 3A, and 34 in Figure 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 7, 11, 12, 22, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Noriega et al. US PG Pub [2014/0171988].

	With respect to Claim 1, Noriega discloses: (Figures 1A, 11A, 11B, and 15; FIGS. 11A, and 11B, {display} the motor shaft 48 and the proximal end 46 of the drive shaft 22 are coupled together with a detachable linkage assembly 70, [0073]; As shown in FIGS. 3 and 15, systems of the present invention can further include an access or support system 98, [0079]) An endovascular apparatus (Figure 1A, apparatus 10) comprising a delivery sleeve (Figure 1, elongate member 14) having a longitudinal lumen (Figure 1A, lumen 20) extending between a proximal end and a distal end (The apparatus 10 generally includes a housing 12 coupled to an elongate member 14 which has a proximal end 16, a distal end 18, and an axial lumen 20, [0051]); a therapeutic device (Figure 1A, 11A, and 11B, drive shaft 22, The distal tip 24 of the drive shaft 22 has a shaped profile such that movement of the drive shaft creates a path forward of the distal end of the elongate member 14 for passing through the occlusive or stenotic material, [0051]; Examiner interprets therapeutic device in light of broadest reasonable interpretation and therefore interprets drive shaft as a therapeutic device due to the ability to perform therapy within the vessel.) housed within and extending substantially an entire length of the delivery sleeve (As shown by arrows 23, 25, the drive shaft 22 is movably received within the axial lumen 20 of the elongate member 14, [0051]); an advancement mechanism (Figure 11B, actuator 82, it will be appreciated that actuator 82 and control system 27 can be part of a single, consolidated console attached to the housing 12 or separate from the housing 12, [0077]) configured to engage the therapy device to advance the therapy device into a patient (An actuator 82 can be activated to advance and retract the drive shaft 22, [0076]); and a stop (Figure 11B, connector assembly 30) positioned on the proximal end of the delivery sleeve which is operable to limit a distance the delivery sleeve is inserted into a catheter (The proximal end 16 of elongate member 14 is coupled to the housing 12 through a connector assembly 30. The connector assembly limits the motion of the elongate member 14, [0052]); wherein an outside diameter of the delivery sleeve is sufficiently small such that the delivery sleeve is insertable into a catheter (Figure 15, catheter or access or support system 98) and a diameter of the lumen is sufficiently large such that the lumen is able to coaxially receive the therapeutic device and the advancement mechanism therein but sufficiently small that the delivery sleeve adds longitudinal strength to the therapeutic device (…the system includes an infusion or aspiration catheter which has at least one axial channel 100, and preferably a plurality of axial channels 100 which extends through the catheter lumen 102 to the distal end of the catheter. The elongate member 14 and drive shaft 22 can be positioned and advanced through the lumen 102 of the catheter, [0079]).  
	With respect to Claim 7, Noriega discloses: The endovascular apparatus of claim 1, wherein the therapeutic device extends approximately to the distal end of the delivery sleeve (The body 44 of the drive shaft 22 extends through the elongate member 14 so that the distal tip 24 of the drive shaft is positioned near the distal end of the elongate member 14, [0058]).  
	With respect to Claim 11, Noriega discloses: The endovascular apparatus of claim 1, wherein the stop (Figure 11B, connector assembly 30) is a luer connection operable to engage an opposing luer connection on a proximal end of a catheter (.After the motor 26, housing 12, and luer assembly 30 have been uncoupled from the elongate member 14 and drive shaft 22, a support or access system (not shown) can be advanced over the free proximal end of the elongate member 14. Thereafter, the luer assembly and motor shaft 48 can be recoupled to the elongate member 14, [0074]).  
With respect to Claim 12, Noriega discloses: (Figures 1A, 11A, 11B, and 15; FIGS. 11A, and 11B, {display} the motor shaft 48 and the proximal end 46 of the drive shaft 22 are coupled together with a detachable linkage assembly 70, [0073]; As shown in FIGS. 3 and 15, systems of the present invention can further include an access or support system 98, [0079]) An endovascular system comprising a catheter (Figure 15, catheter or access or support system 98) having a proximal catheter end and a …the system includes an infusion or aspiration catheter which has at least one axial channel 100, and preferably a plurality of axial channels 100 which extends through the catheter lumen 102 to the distal end of the catheter, [0079]); a delivery sleeve (Figure 1, elongate member 14) having a proximal end and a distal end with a longitudinal lumen (Figure 1A, lumen 20) extending therebetween (The apparatus 10 generally includes a housing 12 coupled to an elongate member 14 which has a proximal end 16, a distal end 18, and an axial lumen 20, [0051]), wherein the delivery sleeve is coaxial with and movable within the catheter lumen (The elongate member 14 and drive shaft 22 can be positioned and advanced through the lumen 102 of the catheter, [0079]); a therapeutic device (Figure 1A, 11A, and 11B, drive shaft 22, The distal tip 24 of the drive shaft 22 has a shaped profile such that movement of the drive shaft creates a path forward of the distal end of the elongate member 14 for passing through the occlusive or stenotic material, [0051]; Examiner interprets therapeutic device in light of broadest reasonable interpretation and therefore interprets drive shaft as a therapeutic device due to the ability to perform therapy within the vessel.) extending substantially an entire length of the delivery sleeve and located coaxially within the lumen of the delivery sleeve and movable therein (As shown by arrows 23, 25, the drive shaft 22 is movably received within the axial lumen 20 of the elongate member 14, [0051]); 3an advancement mechanism (Figure 11B, actuator 82, it will be appreciated that actuator 82 and control system 27 can be part of a single, consolidated console attached to the housing 12 or separate from the housing 12, [0077]) connected to the therapy device and configured to advance the therapy device into a patient (An actuator 82 can be activated to advance and retract the drive shaft 22, [0076]); and a stop (Figure 11B, connector assembly 30) positioned on the proximal end of the delivery sleeve which contacts the proximal end of the catheter, limiting the distance the delivery sleeve is inserted into a catheter (The proximal end 16 of elongate member 14 is coupled to the housing 12 through a connector assembly 30. The connector assembly limits the motion of the elongate member 14, [0052]).
Claim 22, Noriega discloses: The endovascular system of claim 12, wherein the therapeutic device (Figure 1A, 11A, and 11B, drive shaft 22) is located coaxially within the delivery sleeve (Figure 1, elongate member 14, As shown by arrows 23, 25, the drive shaft 22 is movably received within the axial lumen 20 of the elongate member 14, [0051]); and the advancement mechanism is connected to a proximal end of the therapeutic device (See Figure 11B, actuator 82, it will be appreciated that actuator 82 and control system 27 can be part of a single, consolidated console attached to the housing 12 or separate from the housing 12, [0077]).  
With respect to Claim 23, Noriega discloses: The endovascular system of claim 12, wherein: the advancement mechanism is further connected to a distal end of the therapeutic device (The drive shaft 22 is attached to the motor shaft 26 via o-rings such that the drive shaft 22 can be moved axially through axial movement of the actuator 82, [0076]); and the therapeutic device extends approximately to the distal end of the delivery sleeve (The body 44 of the drive shaft 22 extends through the elongate member 14 so that the distal tip 24 of the drive shaft is positioned near the distal end of the elongate member 14, [0058]).
With respect to Claim 27, Noriega discloses: (Figures 1A, 11A, 11B, and 15; FIGS. 11A, and 11B, {display} the motor shaft 48 and the proximal end 46 of the drive shaft 22 are coupled together with a detachable linkage assembly 70, [0073]; As shown in FIGS. 3 and 15, systems of the present invention can further include an access or support system 98, [0079]) A method for delivering a therapeutic treatment to a patient (The systems, devices and methods according to the present invention will generally be adapted for the intraluminal treatment of a target site within a body lumen of a patient, [0050]) comprising providing a catheter (Figure 15, catheter or access or support system 98) having a proximal catheter end and a distal catheter end with a longitudinal catheter lumen extending therebetween (…the system includes an infusion or aspiration catheter which has at least one axial channel 100, and preferably a plurality of axial channels 100 which extends through the catheter lumen 102 to the distal end of the catheter, [0079]); providing a therapeutic delivery device (Figure 1A, apparatus 10) apparatus comprising a delivery sleeve (Figure 1, elongate member 14) having a proximal end and a distal end with a longitudinal lumen (Figure 1A, lumen 20) extending therebetween (The apparatus 10 generally includes a housing 12 coupled to an elongate member 14 which has a proximal end 16, a distal end 18, and an axial lumen 20, [0051]), wherein the delivery sleeve is coaxial and longitudinally movable within the catheter lumen (The elongate member 14 and drive shaft 22 can be positioned and advanced through the lumen 102 of the catheter, [0079]); a therapeutic device (Figure 1A, 11A, and 11B, drive shaft 22, The distal tip 24 of the drive shaft 22 has a shaped profile such that movement of the drive shaft creates a path forward of the distal end of the elongate member 14 for passing through the occlusive or stenotic material, [0051]; Examiner interprets therapeutic device in light of broadest reasonable interpretation and therefore interprets drive shaft as a therapeutic device due to the ability to perform therapy within the vessel.) that extends substantially an entire length of the delivery sleeve and enclosed coaxially within the lumen of the delivery sleeve and longitudinally movable therein (As shown by arrows 23, 25, the drive shaft 22 is movably received within the axial lumen 20 of the elongate member 14, [0051]); 5an advancement mechanism (Figure 11B, actuator 82, it will be appreciated that actuator 82 and control system 27 can be part of a single, consolidated console attached to the housing 12 or separate from the housing 12, [0077]) connected to the therapeutic device and configured to advance the therapy delivery device into a patient  (An actuator 82 can be activated to advance and retract the drive shaft 22, [0076]); a stop (Figure 11B, connector assembly 30) positioned on the proximal end of the delivery sleeve which contacts the proximal catheter end of the catheter, limiting a distance the delivery sleeve is inserted into a catheter (The proximal end 16 of elongate member 14 is coupled to the housing 12 through a connector assembly 30. The connector assembly limits the motion of the elongate member 14, [0052]); and inserting the therapeutic delivery The proximal end 16 of elongate member 14 is coupled to the housing 12 through a connector assembly 30. The connector assembly limits the motion of the elongate member 14 while allowing the drive shaft 22 to rotate and translate within the elongate member 14, [0052]; Examiner understands that the stop is located at the proximal end of the delivery sleeve and limits its motion within the assembly. Examiner interprets that once the delivery sleeve contacts the stop, it is no longer able to advance within the catheter). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noriega et al. US PG Pub [2014/0171988] in view of Appling et al. US PG Pub [2003/0236517].
With respect to Claim 2, Noriega discloses: The endovascular apparatus of claim 1.
Noriega fails to disclose: wherein both an inner surface and an outer surface of the delivery sleeve are composed of a material with a low coefficient of friction.
Within the same field of catheter systems, Appling discloses: (A protective fiber assembly {endovascular apparatus}, 1 with a retractable protective sleeve {delivery sleeve}, 5 in Figure 1) a delivery sleeve wherein both an inner surface and an outer surface of the delivery sleeve are composed of a material Figure 1, The protective sleeve 5 is a tubular structure comprised of a flexible, low-friction material such as nylon, [0030]; Examiner interprets that since tubular structure is made of a low-friction material, both the inner and outer surfaces share the property of a low-friction coefficient).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the low-friction material used for the sleeve of Appling for the material of the delivery sleeve of Noriega.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery sleeve of Noriega to have an inner and outer surface composed of a material with a low coefficient of friction as taught by Appling, for the purpose of smooth advancement of the therapeutic device through the varicose vein, which is often tortuous, [Appling, 0012]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noriega et al. US PG Pub [2014/0171988] in view of Johnson et al. US PG Pub [2005/0085848].
With respect to Claim 14, Noriega discloses: The endovascular system of claim 12. 
Noriega fails to disclose: wherein the delivery sleeve is made of polytetrafluoroethylene.  
Within the same field of catheter systems, Johnson discloses: A delivery sleeve 130 {delivery sleeve} in Figure 1A) wherein the delivery sleeve is made of polytetrafluoroethylene (Sleeve 130 can be formed from a variety of different materials…For example, sleeve 130 can be fabricated from various types of polymer or silicone films, such as…Polytetrafluoroethylene (PTFE), [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the material of the therapeutic device of Noriega to have a delivery sleeve formed of polytetrafluoroethylene as taught by Johnson, because PTFE is known to provide strength and low friction surfaces. 

Claims 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Noriega et al. US PG Pub [2014/0171988] in view of Sideris US PG Pub [2016/0100843].
With respect to Claim 17, Noriega discloses: The endovascular system of claim 12. 
Noriega fails to disclose: further comprising: a catheter extender having a proximal extender end and a distal extender end with a longitudinal extender lumen extending therebetween, wherein the distal extender end is attached to the proximal catheter end, and wherein the delivery sleeve is longer than the catheter.  
Within the same field of catheter systems, Sideris discloses: further comprising: A short or long sheath 9 {extender}, a delivery segment 2 and corresponding lumens {catheter and delivery sleeve} in Figures 1-3, The delivery segment could include one or more independent or connected lumens which may be aligned with the lumens in the occluding segment…such a lumen could optionally accommodate a catheter which could be independently advanced to or retracted from the occluding member, [0013]) and also a catheter extender having a proximal extender end and a distal extender end with a longitudinal extender lumen extending therebetween (A short or long sheath 9 able to accommodate the device described in this invention may be advanced over the wire into the cardiovascular system, [0014]; Examiner interprets that if the device can be advanced over a wire, there is a lumen), wherein the distal extender end is attached to the proximal catheter end (Examiner interprets that the device must be connected first at the proximal end as it advances ultimately into the cardiovascular system, which is distally located from the user of the device), and wherein the delivery sleeve is longer than the catheter (See Figure 1, short or long sheath 9).  



With respect to Claim 18, Noriega discloses: The endovascular system of claim 17. 
Noriega fails to disclose: wherein the catheter extender has a length that is approximately a difference in length between an entire length of the delivery sleeve and an entire length of the catheter, so that when the proximal end of the delivery sleeve is connected to the proximal extender end, the delivery sleeve and the catheter are generally coextensive to the catheter distal end.  
Within the same field of catheter systems, Sideris discloses: (A short or long sheath 9 {extender}, a delivery segment 2 and corresponding lumens {catheter and delivery sleeve} in Figures 1-3, The delivery segment could include one or more independent or connected lumens which may be aligned with the lumens in the occluding segment…such a lumen could optionally accommodate a catheter which could be independently advanced to or retracted from the occluding member, [0013]) wherein the catheter extender has a length that is approximately a difference in length between an entire length of the delivery sleeve and an entire length of the catheter, so that when the proximal end of the delivery sleeve is connected to the proximal extender end, the delivery sleeve and the catheter See Figure 1, short or long sheath 9; As shown, sheath 9, is a different length than the delivery segment).  
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to have a catheter extender as in Sideris in the system executing the method of Noriega. As in Sideris, it is within the capabilities of one of ordinary skill in the art to add a cathter extender to Noriega’s invention with the predictable result of more control of navigation through the vascular systems as needed in Noriega.
Allowable Subject Matter

Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims above are objected to as being dependent upon a rejected base claim. The closest prior art found was Sepetka (US 2006/0116709). Sepetka discloses: a delivery sleeve (catheter 80) having a lumen (lumen 82) with a therapeutic device (structure 50) disposed inside the lumen, (In Figure 6, coils 76 and 70). Sepetka further discloses: A structure 50 {therapeutic device}, a wire 78 {connection mechanism}, pushing catheter 94 {advancement mechanism}, and a catheter 80 {delivery sleeve} in Figures 6-8). Although Sepetka reads on the limitation of having the detachable polymer coils and a compressible connection mechanism, in light of the combination with Noreiga (US 2014/0171988), the combination is not appropriate. Noriega does not disclose deploying a device into the patient that remains within the patient once the delivery device is removed. Therefore a combination with Sepetka that involves deploying a therapeutic device that remains within the patient would be inappropriate and fail to be an obvious combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The prior art of record discloses other catheter systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./               Junior Examiner, Art Unit 3771                                                                                                                                                                                         


/KATRINA M STRANSKY/               Primary Examiner, Art Unit 3771